DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 07/20/2022 have been accepted and entered. All objections set forth in the Office Action mailed on 06/08/2022 have been overcome.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new 103 rejection between Oishi and Zhang below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (JP
2011163588 A) in view of Zhang (CN 201916307 U).
 Regarding claim 1, Oishi teaches of an indoor unit for an air-conditioning apparatus (¶ [0001]; Fig. 1, indoor unit 100) the indoor unit comprising:
a main body attached to an attachment portion (Fig. 1, back case 2);
a heat exchanger attached to the main body and configured to exchange heat between air and
refrigerant (¶ [0016]);
a fan attached to the main body and configured to send, into a room, air subjected to heat
exchange in the heat exchanger (¶ [0016]);
a front frame attached to the main body by using a screw (¶ [0038], The mounting screw 6 fixes
the front frame 1 to the back case 2), the front frame forming a fan casing that accommodates the fan
between the front frame and the main body and through which air sent by the fan passes (¶ [0018]) and an air outlet through which air is blown out (¶ [0017], The front frame 1 has an air outlet 4), and 
the back air passage wall on a back side of the fan casing having, at a downstream terminal end, a recess
into which the screw is inserted (Fig. 7, upper surface wall 16 has mounting space 10); and
a screw cover covering the screw and attached to the recess (Fig. 3, screw cover 20 is covering
screw 6 and mounting onto the mounting space 10), wherein the screw cover has a hollow passing
through in a laterally extending direction (Fig. 6, see hallow interior side of screw cover 20), and a
chamber is formed by the hollow being held between side walls located on both sides of the recess in
the front frame (Fig. 7, side walls 15 are on either side of screw cover 20 when mounted and create a
chamber with the hallow interior of screw cover 20);
	wherein the screw cover has:
	a bottom face forming part of a bottom of the front frame (Fig. 4, lower surface cover portion
23);
an air passage face connected to the bottom face, forming part of the back air passage wall, and
receiving air sent by the fan (Fig. 4, front cover portion 22);
	a pair of engaging portions (Fig. 6, left-right wall 24) extending horizontally from the partition wall (see combination with Zhang below);
wherein the recess has a pair of upper catching portions and a pair of lower catching portions (see annotated Fig. 7 of Oishi below, ¶ [0048], When the sliding of the screw cover 20 toward the back side is continued as it is, the pair of protrusions 25 are fitted into the hooking holes 14 formed in the side wall 15, that is, they are contained in the hooking holes 14., there are corresponding shapes to receive the left and right walls on either side of the screw recess); and
wherein the engaging portions are configured to be caught by the catching portions (Fig. 7, engaging portions surround hooking holes 14 which correspond to the left and right walls).
Oishi fails to teach of a partition wall disposed on a front side relative to the screw (fig. 1, baffle 12 is covering bolt 3) and connecting the bottom face and the air passage face to one another (Fig. 1, see baffle 12 connecting the two flat portions of the cover strip 1), wherein an internal space surrounded by the bottom face, the air passage face and the partition wall is the hollow (Fig. 3, see internal space formed between the baffle 12 and outer surface 11, when combined with Oishi makes an enclosed chamber).
Specifically, the combination the Examiner has in mind is to add the baffle of Zhang to the screw cover of Oishi so as to connect so as to connect the bottom face and air passage face of Oishi and to further connect the left and right sidewalls of Oishi so as to have a hallow insulating cavity formed at the tip of the screw cover that experiences the most contact with the outlet air and that the left and right sidewalls extend horizontally from the baffle.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Zhang to modify Oishi with the above combination. Doing so insulates the bolts from exposure and eliminates the risk of condensation buildup on the bolts (¶ [0019]). 
Regarding claim 3, Oishi as modified teaches of the indoor unit for an air-conditioning apparatus of claim 1, and Oishi further teaches wherein, in an edge portion of a portion where the recess is formed in the back air passage wall, an air passage wall-side step is formed (see annotated Fig. 7 of Oishi below),
wherein, in an edge portion of the air passage face, an air passage face-side step is formed (see
annotated Fig. 6 of Oishi below), and
wherein the air passage face-side step and the air passage wall-side step fit to one another, and
the air passage face is attached to the back air passage wall (Fig. 8, see mounting guide lines showing
how the screw cover fits into the corresponding geometry of the mounting space).
Regarding claim 4, Oishi as modified teaches of the indoor unit for an air-conditioning apparatus
of claim 2, and Oishi further teaches wherein, in an edge portion of a portion where the recess is formed
in the bottom, a bottom-side step is formed (see annotated Fig. 7 of Oishi below), wherein, in an edge
portion of the bottom face, a bottom face-side step is formed (see annotated Fig. 6 of Oishi below), and
wherein the bottom-side step and the bottom face-side step fit to one another, and the bottom
face is attached to the bottom (Fig. 8, see mounting guide lines showing how the screw cover fits into
the corresponding geometry of the mounting space).

    PNG
    media_image1.png
    608
    500
    media_image1.png
    Greyscale

Annotated Fig. 6 of Oishi

    PNG
    media_image2.png
    482
    769
    media_image2.png
    Greyscale

Annotated Fig. 7 of Oishi
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762